GRIFFIN, Judge.
We find no error in the refusal of the lower court to set aside the default judg*367ment adjudicating the rights of Charles Blanchard or Gloria Parsons in the 1973 Trojan boat. We reverse as to the 1985 Buick Riviera because neither the rule to show cause nor the default were directed to Regina Blanchard, nor did the Sheriff comply with the notice provisions of the forfeiture statute.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED for further proceedings.
W. SHARP and DIAMANTES, JJ., concur. •